said he had long doubted exceedingly of that decision; but as it had been decided by the Court of Conference, he would not undertake to overrule it. But if a proper case was made, he would carry it to the Court of Conference for their reconsideration. Most clearly, if the delivery was made to the plaintiff by the intervening person to whom it was delivered for the plaintiff's benefit, before the terms were complied with in which the delivery to him was authorized by the defendant, it was done without authority, and could not be considered as his delivery, and so not his bond.
NOTE. — See Smallwood v. Clark, 1 N.C. 205; but see, contra,Moore v. Parker, 5 N.C. 37; S. c., 1 N.C.
(328)